



COURT OF APPEAL FOR ONTARIO

CITATION: Madhai v. Cox, 2016 ONCA 547

DATE: 20160707

DOCKET: C59000

MacPherson, Simmons and Lauwers JJ.A.

BETWEEN

Ramnarace Madhai, Raggani Madhai, Roshini Madhai,
    Rohani Madhai, Reshma Madhai, Trisha Madhai, and Rishi Madhai and Vidya Madhai
    by their litigation guardian Ramnarace Madhai

Plaintiffs (Appellants)

and

Dawn Marie Cox, Entesham A.R. Ahmed and Mohammed
    S. Ahmed

Defendants (Respondents)

No one appearing for the appellants

Jennifer Reid, for the respondents Entesham A.R. Ahmed
    and Mohammed S. Ahmed

Andrew Choi, for the respondent Minister of Finance

Heard: June 30, 2016

On appeal from the judgment of Justice Edward M. Morgan
    of the Superior Court of Justice, dated May 30, 2014.

APPEAL BOOK ENDORSEMENT


[1]

The appeal is dismissed as abandoned.

[2]

The appellants counsel did not appear today. Both counsel on the
    respondents side had difficulty communicating with her over the last two days.
    This morning, respondents counsel contacted her office and was informed by an
    assistant that Ms. Hussain is still too ill to attend. No one in her firm has
    appeared or contacted the court. We have serious doubts about the veracity of
    counsels position. There is simply nothing before us to support it.
    Accordingly, we are not prepared to accept the appellants counsels bald
    request, communicated in this mornings conversation with a law clerk, for
    another adjournment.

[3]

It may be that the appellants will want to bring a motion to set aside
    the order dismissing the appeal. If that is done, there needs to be an
    explanation, supported by appropriate medical documentation, for appellants
    counsels conduct on two occasions this week.

[4]

If a motion to set aside the order dismissing the appeal and seeking
    reinstatement of the appeal is brought, it is to be heard by one of Justices
    MacPherson, Simmons and Lauwers.

[5]

Costs to the respondents of the appeal, including the two attendances
    this week, fixed at $7558, inclusive of disbursements and HST.


